Citation Nr: 0518754	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  95-40 602	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right leg 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for bilateral foot 
disability.

5.  Entitlement to service connection for left wrist 
disability.

6.  Entitlement to service connection for pain in joints 
other than low back, right leg, right shoulder, feet and left 
wrist, asserted as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1993, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claims of 
entitlement to service connection for low back, right 
shoulder, bilateral foot and left wrist disabilities, as well 
as for the residuals of a nasal fracture and the residuals of 
removal of a neck cyst.  In the June 1994 rating decision, 
the RO also denied service connection for painful joints and 
post-traumatic stress disorder (PTSD).  Further, in that 
rating action, the RO also granted service connection for 
bilateral hearing loss and tinnitus and assigned 
noncompensable and 10 percent ratings, respectively, 
effective September 19, 1993.  The veteran perfected a timely 
appeal of these determinations to the Board.  

When this matter was initially before the Board in February 
2000, the Board denied the veteran's claim of service 
connection for PTSD on the basis that his claim for that 
benefit was not well grounded under the law then in effect.  
In a March 2002 statement, which the RO acknowledged in an 
October 2002 letter, the veteran sought to reopen his claim 
of service connection for PTSD.  In addition, in January 2003 
written argument, Veterans of Foreign Wars, citing the 
October 1999 report of the United States Armed Services 
Center for Research of Unit Records (USASCRUR), which 
confirmed that the veteran's unit participated in combat, 
maintained that service connection was warranted for this 
condition.

In this regard, the Board notes that as the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
observed in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), pursuant to 
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002)), if, as here, a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is readjudicated "as if the denial or dismissal 
had not been made."  Id. at 1343-44.  Further, the General 
Counsel of VA has held that if readjudication under 
section 7(b) is timely initiated, i.e., the request was made 
no later than November 9, 2002, the first readjudication of 
the claim must be made by the agency of original 
jurisdiction.  The General Counsel concluded that if the 
claimant wished to appeal the decision made on 
readjudication, notwithstanding that here, the veteran had 
already perfected an appeal of the RO's June 1994 denial of 
service connection, the veteran had to file a timely Notice 
of Disagreement (NOD) with the new determination, and the 
Board need not vacate any prior Board decision on a claim 
being readjudicated under section 7(b).  See VAOPGCPREC 03-
2001, 66 Fed. Reg. 33,311 (2001).  

In light of the foregoing, because precedent opinions of the 
General Counsel are binding on the Board, see 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 19.5 (2004), although the 
veteran has already perfected an appeal of this issue, 
because it was denied in February 2000 and his request was 
filed in March 2002, it must initially be readjudicated under 
the VCAA by the agency of original jurisdiction, and 
therefore it is referred to the RO for appropriate action.

In the February 2000 decision, the Board also denied the 
veteran's claims of entitlement to higher evaluations for his 
bilateral hearing loss and tinnitus, and thus those appeals 
are no longer before the Board.  With respect to his 
bilateral hearing loss, however, the Board notes that in the 
March 2002 statement, the veteran asserted an informal claim 
for a compensable evaluation for this condition.  To date, 
however, VA has not adjudicated this claim, and it too is 
referred to the RO for appropriate action.

Further, in the introduction to the Board's February 2000 
decision, the Board indicated that the record raised the 
issues of entitlement to service connection for psychiatric 
disability, other than PTSD, to include a mixed dysthymic 
disorder and an anxiety disorder, as well as for tender scar, 
as a residual of the status post perforated duodenal ulcer.  
To date, VA has not adjudicated these claims and they are 
also referred to the RO for appropriate action.

When this matter was again before the Board in January 2003, 
the Board determined that the veteran's claims required 
further development, and instructed its development unit to 
do so.  The development was ordered pursuant to the authority 
granted to the Board by 38 C.F.R. § 19.9(a)(2) (2002).  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), however, the Federal Circuit 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  In light of the 
Federal Circuit's decision, in November 2003, the Board 
remanded this case matter to the RO.  

Thereafter, in a March 2005 rating decision, the RO granted 
service connection for residuals of a nasal fracture with 
deformity and deviated septum, and for a scar as a residual 
of the excision of a sebaceous cyst on the left neck, and 
assigned 10 percent and noncompensable evaluations for these 
conditions, effective September 14, 1993.  Since that time, 
the veteran has not initiated an appeal regarding the 
evaluations assigned or the effective dates of the awards, 
and thus no claims regarding these disabilities are before 
the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The veteran is a VA employee, and during the course of this 
appeal, the claims folder was transferred to the Phoenix, 
Arizona, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Although this appeal has been pending since September 1993, 
the Board regrets that, for the reasons set forth below, 
under the law, it has no discretion but to remand this matter 
for further development and adjudication.

First and foremost, the March 2005 Supplemental Statement of 
the Case (SSOC) reflects that the veteran testified at an RO 
hearing on January 9, 2003; however, a transcript of that 
proceeding is not associated with the claims folder.  As 
such, this case must be remanded.  

Further, in a February 2000 entry from the VA mental health 
clinic at the Long Beach, California, VA Medical Center, a 
staff psychiatrist reported that the veteran had applied for 
disability benefits from the Social Security Administration 
(SSA).  A review of the claims folder, however, discloses 
that, to date, VA has not attempted to associate these 
records and consider them in the adjudication of this appeal.  
Under the law, however, VA is obliged to obtain and consider 
these records, and therefore the Board has no discretion and 
must remand this matter for this reason as well.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  

In addition, in a February 2005 statement, the veteran 
reported receiving VA treatment, but outpatient treatment 
records, dated since January 2004, have not been associated 
with the claims folder.  Because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must obtain these records.  
Further, the law requires VA to obtain these outstanding VA 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  As such, the Board has no discretion and 
must remand this claim for compliance with the VCAA.

With regard to his low back disability claim, the service 
medical records show that the veteran was seen on numerous 
occasions for complaint of low back pain; however, he denied 
having any low back problems at separation from service in 
September 1993.  The medical evidence shows that he had a 
post-service lifting injury in October 1993, and that the 
veteran has had chronic low back pain since that time.  The 
service medical records also reflect treatment for foot and 
knee problems.

Here, the veteran asserts entitlement to service connection 
on a "direct" basis, as well as secondary to undiagnosed 
illness related to his service in the Southwest Asia theater 
of operations during the Persian Gulf War.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With respect to 
the veteran's low back disability claim, it is unclear 
whether he had a low back disability that pre-existed the 
acknowledged post-service, October 1993 and subsequent post-
service injuries.

The Board notes that service connection may also be 
established for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
not later than September 30, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based 
on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.117, unlike those for "direct service connection," 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Further, VA specifically recognizes that signs or symptoms 
that may be manifestations of undiagnosed illness include, 
but are not limited to, muscle and joint pain.  38 C.F.R. 
§ 3.317(b).  

In remanding this case, the Board, while acknowledging that 
the veteran underwent a pertinent VA examination in March 
2004, nonetheless finds that, because it was conducted 
without the benefit of a complete record, and since the 
veteran continues to receive VA outpatient care, concludes 
that he must be afforded another pertinent VA examination to 
determine whether it is at least as likely as not that the 
veteran has a low back, right leg, right shoulder, foot, left 
wrist or joint disability that is related to service, to 
include to whether it is at least as likely as not due to an 
unknown cause.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  Prior to scheduling the examination, 
the RO should make sure that all relevant VA and SSA records 
have been obtained.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since September 1993 for low 
back, right leg, right shoulder, foot, 
left wrist or joint problems.  This 
should specifically include records of 
his VA treatment, dated since January 
2004.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  The RO should associate with the 
claims folder a copy of the transcript of 
the personal hearing conducted on January 
9, 2003.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the veteran's report of body 
aches.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's reported low back, right leg, 
right shoulder, foot, left wrist or joint 
problems are related to or had its onset 
during his period of service.  With 
respect to his low back disability claim, 
given the findings in the service medical 
records, the examiner should address 
whether the veteran was predisposed to 
sustaining a post-service low back 
injury.  The examiner must also comment 
as to whether it is at least as likely as 
not that the veteran has a current 
disability manifested by low back, right 
leg, right shoulder, foot, left wrist or 
joint problems, and if so, whether any of 
these conditions had their onset during 
his period of active duty.  The examiner 
must also state whether it is at least as 
likely as not that any body aches found 
to be present are due to an unknown 
cause.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


